DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner. 
Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Regarding Claim 1, Ln 9, the limitation “e”.  Examiner suggests “and”. 
Regarding Claim 2, Ln 2, the limitation “di”.  Examiner suggests “of”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feeding unit, processing unit, terminal cutting unit in Claims 1-5, peeling unit in Claim 4, coining unit in Claim 5 and processing unit, terminal cutting unit in Claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the required position" in Ln 22 and "the required feed step" in Ln 24.  There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guercioni (US 7,480,987), hereinafter Guercioni. 
Regarding Claim 1, Guercioni discloses a machine for processing a continuous semi-processed product (38), comprising 
a feeding unit (58) configured to move the semi-processed product forward along a feed direction, according to a feed step (figures 2-4), 
at least one processing unit (28, 30, 32, 74, 80) configured to process the semi-processed product when moving forward, the processing unit being located in a respective position along the feed direction of the semi-processed product (as illustrated in Fig 2-4), 
a terminal cutting unit (74) following the processing unit in the feed direction of the semi-processed product (Col 6, Ln 24-32; as illustrated in Fig 2), and past which processed segments of the semi­processed product are producible, whose length is correlated to the feed step (Claim 10), 
characterized in that the feeding unit is automatically adjustable in feed step (Col 6, Ln 43-47), 
the machine further comprising: 
actuating means (46) (Col 6, Ln 14-24) configured to adjust the position of the processing unit along the feed direction of the semi-processed product, and 
control means configured to read input instructions relating to a series of consecutive processed segments to be produced, determine the required position of the processing unit as a function of the input instructions, and determine the required feed step as a function of the input instructions (Col 6, Ln 43-47; Claim 10). 
Examiner notes that the limitation “a continuous semi-processed product” has been interpreted as an electrically conductive wire, wound on a spool for feeding into a processing apparatus, the wire having an electrically insulating layer applied to the exterior of the wire. 
Regarding Claim 2. said at least one processing unit comprises a plurality of processing units (28, 30, 32, 74, 80; Claim 7) arranged in succession along the feed direction of the semi-processed product (as illustrated in Figs 2-4). 
Regarding Claim 3, the semi-processed product is a continuous rod or wire of electrically conducting material coated with a sleeve of insulating material (Claim 1, Ln 3-4). 
Regarding Claim 4, said at least one processing unit comprises at least one peeling unit (32) provided for removing the sleeve of insulating material (Claim 4). 
Regarding Claim 5, said at least one processing unit comprises at least one coining unit (28, 30, 74; Claim 7) provided for flattening the semi-processed product along a direction orthogonal to the feed direction. 
Regarding Claim 6, Guercioni discloses a method for processing a continuous semi-processed product, comprising the following steps: 
moving the semi-processed product forward along a feed direction, according to a feed step (Col 5, Ln 64-67, Col 6, Ln 1-4), 
processing the semi-processed product when moving forward (Claim 1, b) by means of at least one processing unit (28, 30, 32, 74, 80), the processing unit being located in a respective position along the feed direction of the semi-processed product (Col 5, Ln 64-67), and 
producing processed segments of the semi-processed product by means of a terminal cutting unit (74) following the processing unit in the feed direction of the semi­processed product, the length of the processed segments being correlated to the feed step (Col 5, Ln 64-67, Col 6, Ln 1-4; Claim 1, b), 
characterized in that: 
the feed step and the position of the processing unit along the feed direction of the semi-processed product are automatically adjustable (Col 6, Ln 43-47), 
wherein the method further comprises the following steps: reading input instructions relating to a series of consecutive segments to be produced, determining the required position of the processing unit as a function of the input instructions, and determining the required feed step as a function of the input instructions (Claim 10).  Examiner notes that as disclosed by Guercioni (Col 6, L43-47) the method is automated, and proceeds without operator intervention, therefore instructions must have been provided to the apparatus (read by it) and those instructions would have necessarily included the position of the processing unit (Col 5, Ln 64-67) such that the product could have been introduced into the apparatus, and thereby processed by the apparatus, including determining the required feed step (Col 5, Ln 64-67, Col 6, Ln 1-4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andren (US 2,929,136), hereinafter Andren.  Andren teaches an apparatus for measuring, feeding, stripping and cutting wire. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725